                      1   ELIZABETH R. LEITZINGER (Bar No. 259677)
                          EVAN J. ALLEN (Bar No. 310617)
                      2   FENTON & KELLER
                          A Professional Corporation
                      3   2801 Monterey-Salinas Highway
                          Post Office Box 791
                      4   Monterey, California 93942
                          Telephone:    (831) 373-1241
                      5   Facsimile:    (831) 373-7219
                          ELeitzinger@FentonKeller.com
                      6   EAllen@FentonKeller.com
                      7   Attorneys for Plaintiff
                          COMMUNITY HOSPITAL OF THE MONTEREY
                      8   PENINSULA
                      9                                    UNITED STATES DISTRICT COURT

                  10                                  NORTHERN DISTRICT OF CALIFORNIA

                  11                                          SAN FRANCISCO DIVISION

                  12
                          COMMUNITY HOSPITAL OF THE                          Case No. 3:18-cv-04675-CRB
                  13      MONTEREY PENINSULA,
                                                                             STIPULATION AND [PROPOSED]
                  14                          Plaintiff,                     ORDER FOR DISMISSAL WITH
                                                                             PREJUDICE
                  15               v.
                  16      AETNA LIFE INSURANCE COMPANY;
                          and DOES 1 through 20, Inclusive,                  Date of Filing:  May 16, 2018
                  17                                                         Date of Removal: August 6, 2018
                                              Defendants.                    Trial Date:      None Set
                  18

                  19
                          TO HONORABLE SENIOR DISTRICT JUDGE CHARLES BREYER:
                  20
                                   IT IS HEREBY STIPULATED by and between Plaintiff COMMUNITY HOSPITAL OF
                  21
                          THE MONTEREY PENINSULA and Defendant AETNA LIFE INSURANCE COMPANY
                  22
                          through their designated counsel that the above-captioned action be and hereby is dismissed with
                  23
                          prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii).
                  24
                                   Each party shall bear its own attorney’s fees and costs incurred to date.
                  25
                          ///
                  26
                          ///
                  27
                          ///
                  28
                          {EJA-00873046;1}
F ENTO N & K EL LER
 ATTO RNEY S AT LAW
                                         STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE /
     MONT ER EY
                                                            CASE NO. 3:18-CV-04675-CRB
                      1            IT IS SO STIPULATED:
                      2
                          DATED: June 4, 2019                     FENTON & KELLER
                      3

                      4

                      5                                           By:    /s/ Elizabeth R. Leitzinger
                                                                        ELIZABETH R. LEITZINGER
                      6                                                 EVAN ALLEN
                                                                        Attorneys for Plaintiff
                      7                                                 COMMUNITY HOSPITAL OF THE
                                                                        MONTEREY PENINSULA
                      8
                          DATED: June 4, 2019                     GORDON REES SCULLY MANSUKHANI
                      9

                  10

                  11                                              By:    /s/ Matthew Kleiner
                                                                        MATTHEW KLEINER
                  12                                                    ANDREA SCRIPPS
                                                                        Attorneys for Defendants
                  13                                                    AETNA LIFE INSURANCE COMPANY

                  14
                                                                    ORDER
                  15

                  16               UPON GOOD CAUSE BEING SHOWN as set forth in this Stipulation of counsel for
                  17      Plaintiff COMMUNITY HOSPITAL OF THE MONTEREY PENINSULA and counsel for
                  18      Defendant AETNA LIFE INSURANCE COMPANY, the Court adopts the Stipulation as an
                  19      Order of the Court.
                  20               IT IS SO ORDERED.
                  21

                  22              June 5, 2019
                          DATED: ______________________
                                                                     UNITED STATES SENIOR DISTRICT JUDGE
                  23
                                                                     HONORABLE CHARLES BREYER
                  24

                  25

                  26

                  27

                  28
F ENTO N & K EL LER
                          {EJA-00873046;1}                              -2-
 ATTO RNEY S AT LAW
                                         STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE /
     MONT ER EY
                                                            CASE NO. 3:18-CV-04675-CRB
